IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT


                       ____________________

                           No. 02-50638

                         Summary Calendar
                       ____________________


     TWIN CITY FIRE INSURANCE COMPANY

                          Plaintiff - Counter Defendant - Appellee

     v.

     URBAN ELECTRICAL SERVICES, INC; ET AL

                          Defendants

     URBAN ELECTRICAL SERVICES, INC;

                          Defendant - Appellant

     OLD REPUBLIC INSURANCE COMPANY

                          Defendant - Counter Claimant - Appellant

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                      C.A. No. A 01-CA-319-SS
_________________________________________________________________
                          January 15, 2003

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.


PER CURIAM:*


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
     Urban Electrical Services, Inc. (“Urban”) and Old Republic

Insurance Company (“ORIC”), appeal the district court’s grant of

summary judgment to Twin City Insurance Company (“Twin City”) and

the denial of their summary judgment motion.    On appeal, Urban

and ORIC raise the same substantive arguments that they

articulated before the district court, namely (1) that the 1995

Contractor’s Proposal and specifically, its indemnifications

provisions, do not apply to the Sundance Project; and (2) that

the indemnification provisions are unenforceable under the Texas

“fair notice” standard because they fail both the conspicuousness

requirement and the express negligence rule.

     For the reasons provided by the district court, the grant of

Twin City’s summary judgment motion and the denial of Urban and

ORIC’s summary judgment motion were both appropriate.    Because

the 1995 Contractor’s Proposal does indeed apply to the Sundance

Project and the indemnification provisions are sufficiently

enforceable under Texas law, it is unnecessary to evaluate Urban

and ORIC’s third issue for appeal, i.e., whether the district

court erred in failing to award to ORIC all or a portion of its

overpayment in the wrongful death settlement.



AFFIRMED.




                                2